—In an action to recover compensatory and exemplary damages, inter alia, for gross negligence and false imprisonment, the plaintiffs appeal from an order of the Supreme Court, Kings County, dated June 28, 1978 which, inter alia, denied their motion for summary judgment. Order affirmed, with $50 costs and disbursements. The gravamen of plaintiffs’ complaint is false imprisonment and accordingly questions as to the legality of their detention are governed by section 218 of the General Business Law. Whether there were "reasonable grounds” for the detention, whether they were detained "in a reasonable manner” and whether the detention was "for not more than a reasonable time” are questions of fact to be determined upon a jury trial. Martuscello, J. P., Latham, Damiani and Titone, JJ., concur.